Title: To Thomas Jefferson from William Duane, 24 September 1808
From: Duane, William
To: Jefferson, Thomas


                  
                     Respected Sir, 
                     Phila. Sepr 24, 1808
                  
                  The gentleman who bears this letter has been known by me for a considerable length of time in the Station of Surgeon at Fort Mifflin, and my knowlege of him is such that, tho’ I am sensible I take a great liberty in addressing you concerning him, I am perfectly convinced that if his merits were as well known to you, as I know them, that [you] would think me doing no more than such a duty as every man who respects worth owes to another who possesses it
                  Dr. Macaulay is a native of Virginia, has been near three years in the US. service and has maintained what is very rare in military life a character for Sobriety, frugality, and correctness of moral deportment unimpeachable. He possesses testimonials Equally decisive of his assiduity in his profession and his acquirements and qualifications from the best men of the profession here.
                  He has however on account of his politics which are genuine Experienced some Enmity and some undeserved opposition and vexation, in his present station; and this added to the natural aptitude of a young man of generous spirit and conscious worth, induced him to seek for promotion, and an alteration of his station. On the first flush of hostility some time since he turned his thoughts to a strictly military pursuit.
                  His situation at Fort Mifflin gave him both oppertunity and practice, and he is as well qualified for parade duty in an artillery corps as most captains that I have seen—and should not the majority of the horse artillery be filled would be Exactly a fit man—his abstemious habits, his hardy and firm character, and the peculiar bent of his mind render him as far as I am competent to Judge particularly fit for the pursuit—and having made his resolutions on the subject, I have not the least doubt that he would become a most invaluable officer—for he is scientific and studious, and possesses that thirst for knowledge which so much distinguishes the Virginian Young men.
                  Application was made by him long ago, but there is reason to believe that since indirect means were pursued to injure him and frustrate his pursuit; the commander at Fort Mifflin whose politics are of a high pitch is very hostile to him; and the young gentleman goaded by the littleness of the mode in which his feelings have been wounded determined to make an effort to rescue himself from a situation to my knowlege very unpleasant to him—
                  I state these particulars without reserve, because even if it trespasses farther than is strictly allowable, the motive will Excuse me with you. 
                  I am with the truest respect & affection your obedt Sevt
                  
                     Wm Duane 
                     
                  
               